Title: General Orders, 9 August 1775
From: Washington, George
To: 



Head Quarters, Cambridge, August 9th 1775.
Parole Rochester.Countersign, Plymouth.


The Commanding Officer of each Regiment, or Corps, is to send a Return at Orderly time, to morrow to the Adjutant General, of the number of Tents or boards, which are wanted to cover the men, that they may be provided as soon as possible. They are also to give in the Names of such of their men, who neither have received Blankets, or who lost them in the engagement, on Bunkers-hill.
As there are several Vacancies in the different Regiments, if there are any particular Gentlemen, who signalized themselves

in the Action on Bunkers hill, by their spirited behaviour and good conduct, and of which, sufficient proof is adduced to the General; He will, in filling up the Commissions, use his endeavours to have them appointed (if not already Commission’d) to some Office, or promoted if they are; as it will give him infinite pleasure at all times to reward Merit, wherever it is to be found.
Col. Learnerds Regiment to join General Thomas’s Brigade, and Col. Huntington’s to join General Spencer’s brigade.
Capt. Ballard of Col. Fryes Regiment tried by the late General Court Martial for “profane swearing and for beating, and abusing his men”: The Court find the Prisoner guilty, in two Instances of profane swearing and of beating his men, and therefore sentence him to pay, a Fine of Four Shillings, for each Offence.
Capt. Jesse Saunders of Col. Sargeants Regiment, tried by the late General Court Martial for “frequently drawing more Provisions, than he had men in his Company to consume; for forcing the Sentry, and taking away a Gun, the property of William Turner; and threatening the Life of Serjeant Connor, Cocking and presenting his Gun at him, when in the execution of his duty”—The Court are unanimously of Opinion, that the prisoner is guilty of the whole of the Charge, exhibited against him, and unanimously adjudge that he be forthwith cashiered. The General approves the above sentence, and orders them to be put in immediate execution.
To morrow the Rules and Articles form’d by the Hon: the Continental Congress for the Government of the Troops of the Twelve United Colonies; will be delivered out, to be distributed through the several Corps of the Army—They are to be signed by the several Officers of each Regiment, beginning with the Colonels, and then by the Soldiers; in the blank Leaves left for that purpose; and after they are so subscribed, they are to be deposited with the Captain of each Company—If there are any Officers, or Soldiers, who refuse to sign them, their Names, the Company’s & Regiments to which they respectively belong, are to be reported to the Commander in Chief without delay.
Mr John Goddard is appointed by the Commander in Chief; Waggon Master General to the Army of the Twelve United Colonies, and is to be obeyed as such.
